DETAILED ACTION
Acknowledgements
The amendment filed 03/08/2022 is acknowledged.
Claims 1-11 and 14-22 are pending.
Claims 1-11 and 14-22 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Claims 1, 19 and 22 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
Applicant disagrees with examiner’s 101 analysis and argues “Cryptocurrency was unknown in the pre-Internet world and, as such, the challenges are “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.””.  Examiner respectfully disagrees.
The claims recite security printing.  Specifically, the claims recite “receiving a base material; printing a note from the base material, the note including…unique identifier…; covering the second unique identifier with a tamper-proof material; covering a back of the second unique identifier with a tamper-evident material; and associating the note with a predetermined amount of cryptocurrency.”, The technology in the claim merely represents an automation and/or implementation of the process.  Therefore, the claims are directed to an abstract idea.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claims 1-11 and 14-22 are a method which only involves the use of material and computers as tools to automate and/or implement the abstract idea.
The combination of elements recited in the method claims simply recite the concept of performing security printing including receiving printing material, printing security note on the material, covering the unique identifier on the front of the note with tamper-proof material, covering the unique identifier on the back of the note with tamper-evident material, and associating a cryptocurrency amount with the note.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of base material, tamper-proof material, and tamper-evident material as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the argument is moot in light of amendments.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-11 and 14-22 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) security printing.  Specifically, the claims recite “receiving a base material; printing a note from the base material, the note including…unique identifier…; covering the second unique identifier with a tamper-proof material; covering a back of the second unique identifier with a tamper-evident material; and associating the note with a predetermined amount of cryptocurrency.”, which is grouped within the “Mental Processes” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for performing security printing. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of base material, tamper-proof material, and tamper-evident material merely use(s) materials as a tool to perform an abstract idea. Specifically, performing security printing including receiving printing material, printing security note on the material, covering the unique identifier on the front of the note with tamper-proof material, covering the unique identifier on the back of the note with tamper-evident material, and associating a cryptocurrency amount with the note.  The use of the materials and computer as a tool to 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1-11 and 14-22 are method which only involves the use of material and computer as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve security printing including receiving printing material, printing security note on the material, covering the unique identifier on the front of the note with a tamper-proof material, covering the unique identifier on the back of the note with a tamper-evident material, and associating a cryptocurrency amount with the note.  This only uses the processor or computer system to automate or implement the abstract idea of performing security printing.  Dependent claim 2 describes the note and cryptocurrency association.  Dependent claims 3 -11, 14-15, and 20-21 describe printing the note.   Dependent claim 16 describes security feature. Dependent claims 17-18 describe cryptocurrency. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of performing security printing including receiving printing material, printing security note on the material, covering the unique identifier on the front of the note with a tamper-proof material, covering the unique identifier on the back of the note with a tamper-evident material, and associating a cryptocurrency amount with the note.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a base material, tamper-proof material, tamper-evident material as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Insufficient Antecedent Basis
Claims 1 and 19 recite the limitation “wherein the note is checkable against the blockchain transactions as part of the circulation process.” in line 8 of claim 1 and line 11 of claim 19.
Claims 2-11, 14-18 and 20-21 are also rejected as each depends from claims 1 and 19.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 9-10, 14-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20200171875A1 (“Jolic et al.”) in view of US Application Publication US20200019963A1 (“Nakamura”).

Regarding claims 1, Jolic et al. teaches:
receiving a base material; (Abs, ¶¶0044-0045)
printing a note from the base material, the note including a first unique identifier and a second unique identifier; (Fig. 4; ¶0043)
covering the second unique identifier with a tamper-proof material; (Fig. 6 item 46; ¶0040, ¶0051, ¶¶0062-0065)
covering a back of the second unique identifier with a tamper-evident material; and(Fig. 6 item 46; ¶0051, ¶¶0062-0065)
associating the note with a predetermined amount of currency. (Fig. 2; ¶0064)
Jolic et al. does not teach:
currency is cryptocurrency,
However, Nakamura teaches:
currency is cryptocurrency, (¶0063 and ¶0068)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify A security Document Including an Optical Security Feature of Jolic et al. by supporting cryptocurrency in accordance with the teaching of Nakamura. This modification allows Jolic et al.’s system to produce cryptocurrency banknotes.

With respect to “wherein the note is checkable against the blockchain transactions as part of the circulation process.”, the limitation is not positively recited. Therefore, it does not carry patentable weight. See In re Wilder, 166 USPQ 545 (C.C.P.A. 1970). ("Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thao. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we 

Regarding claim 2, Jolic et al. in view of Nakamura discloses all the limitations as described above.  Nakamura further discloses: 
wherein associating the note with a predetermined amount of cryptocurrency includes
recording a transaction associating the first unique identifier and the second unique identifier with the predetermined amount of cryptocurrency in a recordation facility accessible for validation of the cryptocurrency. (¶0068)

Regarding claim 4, Jolic et al. in view of Nakamura discloses all the limitations as described above. Jolic et al. further discloses:
wherein: printing the note includes printing a hologram feature. (¶0051)

Regarding claim 5, Jolic et al. in view of Nakamura discloses all the limitations as described above. Jolic et al. further discloses:
wherein: printing the note includes printing a denomination. (Figs. 2-3; ¶0064)

Regarding claim 9, Jolic et al. in view of Nakamura discloses all the limitations as described above. Jolic et al. further discloses:
wherein: printing the note includes printing a portrait. (Figs. 4, 7A-B)

Regarding claim 10, Jolic et al. in view of Nakamura discloses all the limitations as described above. Jolic et al. further discloses:
wherein: printing the note includes printing an image. (Figs. 2-4, 7A-B)

Regarding claim 14, Jolic et al. in view of Nakamura discloses all the limitations as described above. Jolic et al. further discloses:
wherein: printing the note includes incorporating a first security feature. (¶0051)

Regarding claim 15, Jolic et al. in view of Nakamura discloses all the limitations as described above. Jolic et al. further discloses:
wherein: printing the note includes incorporating a second security feature. (¶0051)

Regarding claim 16, Jolic et al. in view of Nakamura discloses all the limitations as described above. Jolic et al. further discloses:
wherein: incorporating the first security feature includes embedding a security thread in the note. (¶0051)

Regarding claim 17, Jolic et al. in view of Nakamura discloses all the limitations as described above.  Nakamura further discloses: 
wherein: the cryptocurrency is Bitcoin. (¶0063 and ¶0068)

Regarding claim 18, Jolic et al. in view of Nakamura discloses all the limitations as described above.  With respect to “the cryptocurrency is a cryptocurrency issued by a central bank.” is not positively recited. See In re Wilder, 166 USPQ 545 (C.C.P.A. 1970). ("Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thao. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.").

Regarding claim 19, Jolic et al. teaches:
receiving a base material; (Abs, ¶¶0044-0045)
printing a note from the base material, the note including a first unique identifier and a second unique identifier; (Fig. 4; ¶0043)
covering the second unique identifier with a tamper-proof material; (Fig. 6 item 46; ¶0040, ¶0051, ¶¶0062-0065)
covering a back of the second unique identifier with a tamper-evident material; and(Fig. 6 item 46; ¶0051, ¶¶0062-0065)
Jolic et al. does not teach:
recording a transaction associating the first unique identifier and the second unique identifier with the predetermined amount of cryptocurrency in a recordation facility accessible for validation of the cryptocurrency.
However, Nakamura teaches:
recording a transaction associating the first unique identifier and the second unique identifier with the predetermined amount of cryptocurrency in a recordation facility accessible for validation of the cryptocurrency. (¶0068)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify A security Document Including an Optical Security Feature of Jolic et al. by recording cryptocurrency transaction in accordance with the teaching of Nakamura. This modification allows Jolic et al.’s system to produce cryptocurrency banknotes.

With respect to “wherein the note is checkable against the blockchain transactions as part of the circulation process.”, the limitation is not positively recited. Therefore, it does not carry patentable weight. See In re Wilder, 166 USPQ 545 (C.C.P.A. 1970). ("Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thao. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.")

Regarding claim 22, Jolic et al. teaches:
receiving a base material; (Abs, ¶¶0044-0045)
printing a note from the base material, the note including a unique identifier; (Fig. 4; ¶0043)
backing the note with a predetermined amount of currency in association with the unique identifier. (Fig. 2; ¶0064)
Jolic et al. does not teach:
currency is cryptocurrency,
However, Nakamura teaches:
currency is cryptocurrency, (¶0063 and ¶0068)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify A security Document Including an Optical Security Feature of Jolic et al. by supporting cryptocurrency in accordance with the teaching of Nakamura. This modification allows Jolic et al.’s system to produce cryptocurrency banknotes.

With respect to “wherein the note is checkable against the blockchain transactions as part of the circulation process.”, the limitation is not positively recited. Therefore, it does not carry patentable weight. See In re Wilder, 166 USPQ 545 (C.C.P.A. 1970). ("Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thao. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.")

Claims 3, 6-8, 11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20200171875A1 (“Jolic et al.”) in view of US Application Publication US20200019963A1 (“Nakamura”), and in further view of “Image-Based Approach for the Detection of Counterfeit Banknotes of Bangladesh” (“Uddin et al.”)

Regarding claim 3, Jolic et al. in view of Nakamura discloses all the limitations as described above. Jolic et al. and Nakamura do not teach:
wherein: printing the note includes printing a microprinted feature.
However, Uddin et al. discloses:
wherein: printing the note includes printing a microprinted feature. (Fig. 1; pages 1067-1068 Section III)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined method of Jolic et al. and Nakamura by supporting microprinting in accordance with the teaching of Uddin et al.. This modification enhance the security of the combined method.

Regarding claim 6, Jolic et al. in view of Nakamura discloses all the limitations as described above. Jolic et al. and Nakamura do not teach:
wherein: printing the note includes printing an issuing authority identifier.
However, Uddin et al. discloses:
wherein: printing the note includes printing an issuing authority identifier. (Fig. 1; pages 1067-1068 Section III)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined method of Jolic et al. and Nakamura by printing an issuing authority identifier in accordance with the teaching of Uddin et al.. This modification enhance the security of the combined method.

Regarding claim 7, Jolic et al. in view of Nakamura discloses all the limitations as described above. Jolic et al. and Nakamura do not teach:
wherein: printing the note includes printing a year of issuance.
However, Uddin et al. discloses:
wherein: printing the note includes printing a year of issuance. (Fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling


Regarding claim 8, Jolic et al. in view of Nakamura discloses all the limitations as described above. Jolic et al. and Nakamura do not teach:
wherein: printing the note includes printing a watermark.
However, Uddin et al. discloses:
wherein: printing the note includes printing a watermark. (Fig. 1; pages 1067-1068 Section III)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined method of Jolic et al. and Nakamura by printing a watermark in accordance with the teaching of Uddin et al.. This modification enhance the security of the combined method.

Regarding claim 11, Jolic et al. in view of Nakamura discloses all the limitations as described above. Jolic et al. and Nakamura do not teach: 
wherein: printing the note includes printing a background illustration.
However, Uddin et al. discloses:
wherein: printing the note includes printing a background illustration. (Fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined method of Jolic et al. and Nakamura by printing a background illustration in accordance with the teaching of Uddin et al.. This modification enhance the security of the combined method.

Regarding claim 20, Jolic et al. in view of Nakamura discloses all the limitations as described above. Jolic et al. further discloses:
wherein: printing the note includes printing a denomination, (Figs. 2-3; ¶0064)
Jolic et al. and Nakamura do not teach:
wherein: an issuing authority identifier, printing a year of issuance and printing a watermark.
However, Uddin et al. discloses:
wherein: an issuing authority identifier, printing a year of issuance and printing a watermark. (Fig. 1; pages 1067-1068 Section III)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined method of Jolic et al. and Nakamura by printing issuing authority identifier, year of issuance and watermark in accordance with the teaching of Uddin et al.. This modification enhance the security of the combined method.

Regarding claim 21, Jolic et al. in view of Nakamura, and in further view of Uddin et al. discloses all the limitations as described above. Jolic et al. further discloses:
wherein: printing the note includes incorporating a first security feature and a second security feature. (¶0051)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                       /ZESHAN QAYYUM/Primary Examiner, Art Unit 3685